Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 20, 2017                                                                                   Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  156280                                                                                                  David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Kurtis T. Wilder,
            Plaintiff-Appellant,                                                                                      Justices


  v                                                                 SC: 156280
                                                                    COA: 339228
                                                                    Jackson CC: 16-004958-FC
  TRACEY LEE LAWRENCE,
           Defendant-Appellee.

  _________________________________________/

          On order of the Court, the application for leave to appeal the July 26, 2017 order
  of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals for
  consideration as on leave granted. We further ORDER that trial court proceedings are
  stayed pending the completion of this appeal. On motion of a party or on its own motion,
  the Court of Appeals may modify, set aside, or place conditions on the stay if it appears
  that the appeal is not being vigorously prosecuted or if other appropriate grounds appear.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 20, 2017
           d0919
                                                                               Clerk